Citation Nr: 1640432	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976 and May 1980 to June 1985.  The Veteran also had "other than honorable" service from June 1985 to October 1987.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the Board in April 2013 at the RO.  At that hearing, testimony was received on the issue of service connection for a seizure disorder although, at that time, that issue had not been perfected and was not technically before the Board.  A transcript of that hearing is of record.  

Subsequently, the Board concluded that the issue of entitlement to a TDIU had been raised by the record.  

In December 2014, the Board remanded the appeal.  The Board noted that the issue of entitlement to service connection for a seizure disorder had been raised but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, that issue was referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The record reflects that the AOJ denied service connection for a seizure disorder, and the Veteran perfected an appeal.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND

As noted above, the Board received testimony regarding the seizure disorder at the hearing in April 2013.  This was done, in part, because Veteran's counsel noted that if the issue were denied, an appeal would be filed.  Thus, rather than having to appear for another hearing, the Board received testimony at that time.  As promised, the Veteran indeed appealed the denial of service connection for a seizure disorder; however, he also requested a videoconference hearing before the Board.  Further, in a December 2015 letter, his attorney stated, "He would like to be scheduled for a video hearing with the Board of Veterans['] Appeals as soon as possible so that he can offer further evidence in the form of his testimony."  

Although the Veteran has already been given the opportunity to present testimony before the Board, because that issue was not on appeal at the time, the Veteran has the right to a hearing on appeal.

The case is therefore REMANDED for the following development:

The AOJ should schedule the Veteran for a video-conference hearing before the Board.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

